UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6824



JOHN EDWARD STONE,

                                              Plaintiff - Appellant,

          versus


JONATHAN E. OZMINT, Director of South Carolina
Department of Corrections,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-04-21860-0)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Edward Stone, Appellant Pro Se. Daniel Roy Settana, Jr., John
Eric Kaufmann, MCKAY, CAUTHEN, SETTANA & STUBLEY, P.A., Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Edward Stone appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Stone v. Ozmint,

No. CA-04-21860-0 (D.S.C. filed May 16, 2005 & entered May 17,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -